Citation Nr: 0604820	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected asthma, currently rated as 10 percent 
disabling.

2.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1989. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a December 2002 determination of the 
VA RO in Des Moines, Iowa.  

Procedural history

Service-connected asthma

In an August 1989 rating decision, service connection was 
granted for asthma; a noncompensable (zero percent) 
disability rating was assigned.

In the May 2002 rating decision, the RO denied a rating in 
excess of 10 percent for service-connected asthma, even 
though a 10 percent disability rating had not been previously 
assigned.  The veteran filed a timely NOD as to the alleged 
10 percent disability rating, and the RO issued a statement 
of the case (SOC) in December 2003.  The veteran perfected 
her appeal by way of a substantive appeal 
(VA Form 9) received in January 2004 in which she requested a 
videoconference Board hearing.

In a January 2005 rating decision, the RO determined that a 
clear and unmistakable error as found in the evaluation of 
the service-connected asthma.  The RO assigned a 10 percent 
disability rating for asthma.  As the veteran did not agree 
with the assigned 10 disability rating, this issue remained 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].


Vocational rehabilitation benefits

In a December 2002 determination, the RO denied entitlement 
to vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.  The veteran filed a timely NOD, and 
the RO issued a statement of the case (SOC) in April 2003.  
The veteran perfected her appeal by way of a substantive 
appeal (VA Form 9) received in May 2003, in which she 
requested a videoconference Board hearing.

Both issues

The veteran was scheduled for a videoconference hearing on 
February 13, 2006, to be held before the undersigned Veterans 
Law Judge.  On February 13, 2006, the veteran's accredited 
representative, The American Legion, submitted a VA Form 21-
4138, statement in support of the claim, in which it was 
indicated that the veteran wished "to withdraw the notice of 
disagreement to asthma and VR&E."  The Board received a 
facsimile transmission of this statement on February 13, 
2006.


FINDING OF FACT

On February 13, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through her accredited representative, The American 
Legion, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

Analysis

As noted in the Introduction, in a signed statement dated 
February 13, 2006, the veteran's accredited representative, 
The American Legion, informed the Board that the veteran 
wished to withdraw her NOD, and hence her appeal, pertaining 
to the claims of an increased rating for service-connected 
asthma and vocational rehabilitation services.

The veteran, through her accredited representative, The 
American Legion, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


